       Case 2:19-cv-01020-KG-CG Document 56 Filed 08/04/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE
COMPANY, et al.,

      Plaintiffs,

v.                                                           CV No. 19-1020 KG/CG

IRIS RODRIQUEZ, as the Personal
Representative of the ESTATE OF
CHAD ZACK RODRIQUEZ, et al.,

      Defendants.


                ORDER SETTING EXPEDITED BRIEFING SCHEDULE
                           AND MOTION HEARING

      THIS MATTER is before the Court on Defendant Iris Rodriquez’s Motion to

Compel (the “Motion”), (Doc. 55), filed July 30, 2020. IT IS HEREBY ORDERED that

Defendants Gulf International Corporation and Gulf Interstate Field Services may file a

Response to Ms. Rodriquez’s Motion no later than August 12, 2020. Ms. Rodriquez

may file a Reply in support of her Motion no later than August 19, 2020.

      IT IS FURTHER ORDERED that a telephonic Motion hearing shall be held on

August 26, 2020, at 1:30 p.m. Parties shall call Judge Garza’s AT&T Teleconference

line at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
